961 F.2d 216
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Kenneth Eugene GAGE, Plaintiff-Appellant,v.Robert G. BORG, Warden, Defendant-Appellee.
No. 91-16207.
United States Court of Appeals, Ninth Circuit.
Submitted April 20, 1992.*Decided April 24, 1992.

Before FARRIS, O'SCANNLAIN and TROTT, Circuit Judges.


1
MEMORANDUM**


2
Kenneth Eugene Gage, a California state prisoner, appeals pro se the district court's dismissal of his 42 U.S.C. § 1983 action as frivolous.   We review de novo,  Jackson v. Arizona, 885 F.2d 639, 640 (9th Cir.1989), and we affirm.


3
Under 28 U.S.C. § 1915(d), the district court may dismiss sua sponte a frivolous in forma pauperis complaint.   Neitzke v. Williams, 109 S.Ct. 1827, 1831 (1989).   A complaint is frivolous "where it lacks an arguable basis either in law or in fact."   Id.


4
Gage's complaint alleged that he was deprived of his fourteenth amendment rights to due process and equal protection because prison officials reduced the salary for his job as a clerk in violation of an agreement between Gage and his supervisor.   The district court properly dismissed the complaint as frivolous because Gage has no constitutional right to be paid a certain salary for his prison job.   See Allen v. City of Beverly Hills, 911 F.2d 367, 369-70 (9th Cir.1990) ("property interests, of course, are not created by the Constitution").   Nor has Gage identified any state law that requires prisoners to be paid for their labor.   See Olim v. Wakinekona, 461 U.S. 238, 249 (1983) (a liberty or property interest may be created by a state's enactment of statutory or regulatory measures that impose substantive limits on the exercise of official discretion).   Accordingly, Gage's complaint lacks an arguable basis in law.   See Neitzke, 109 S.Ct. at 1831.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3